Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4	Claims 1-4 and 6-12 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,175,411 B2) in view of Winston et al. (US 7,424,197 B2).
Regarding claim 1, Tang discloses a cover comprising: a receiving portion (120) having a space for receiving an electronic device (see Figure 3); a covering portion (140/160); and a hinge portion (130) connecting the receiving portion and the covering portion and allowing the covering portion to pivot; wherein the covering portion includes: in a state in which the covering portion is pivoted in a specified direction about the hinge portion to at least partially cover the space (see Figure 4), a light guiding member (160) disposed on a first surface for guiding light; and an outer cover layer (140) disposed on a second surface opposite to the first surface. Tang fails to disclose the light guiding member being angled as claimed with a top surface protruding further outward than a bottom surface. Tang does generally disclose the light guiding member having different shapes to provide different intensities of light in different directions (see Figures 4-5C and col. 3 lines 42-62) and also does not claim any specific shape (see claim 1 of Tang). Winston teaches that it was already known in the art for a light guiding member (10) to be inclined as presently claimed, with a top surface protruding further outward than a bottom surface to form an inclined surface that refracts the light toward the top surface (see Figure 2E). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the edges of the light guiding member of Tang with the inclined shape as taught by Winston, the motivation being to provide a more intense light from the top surface.
Regarding claim 2, Tang as modified above includes the cover of claim 1, wherein the receiving portion includes a plurality of side walls arranged along an edge region, wherein the electronic device is received between the side walls (see Figure 3).
Regarding claim 3, Tang as modified above includes claim 1, wherein the receiving portion, the hinge portion, and the outer cover layer are integrally formed (see “formed integratedly” in col. 2 line 59 which is contrasted with “formed individually and combined together” in col. 2 lines 61-62).
Regarding claim 4, Tang as modified above includes claim 1, wherein at least one of the receiving portion, the hinge portion, or the outer cover layer is made of a polyurethane material (see “polyurethanes” in col. 3 line 2).
Regarding claim 6, Tang as modified above includes claim 1, wherein the light guiding member (160) is partially exposed to an outside, in a front view where the covering portion at least partially covers the space (see Figures 1 and 4-6).
Regarding claim 7, Tang as modified above includes claim 6, wherein the light guiding member (160) is exposed from at least one side surface of the covering portion to the outside (see Figures 1 and 4-6).
Regarding claim 8, Tang as modified above includes claim 6, wherein the light guiding member (160) is exposed from at least one corner of the covering portion to the outside (see Figures 1 and 4-6).
Regarding claim 9, Tang as modified above includes claim 6, wherein the outer cover layer (140) has an opening (141) defined inwardly of an edge region and wherein the light guiding member (160) is exposed to the outside through the opening (see Figures 6A and 6B; alternatively, see openings 141’ and Figure 7D).
Regarding claim 10, Tang as modified above includes claim 1, wherein the light guiding member (160) is made of at least one of a fluorescent acrylic material, a light diffusing acrylic material, a transparent acrylic material, a polycarbonate material, or an optical fiber material (see “transparent..acrylic” in col. 3 line 33).
Regarding claim 11, Tang as modified above includes claim 1, wherein the includes surface forms a specified angle with the first surface, in a front view of the covering portion in a state where the covering portion at least partially covers the space (see Figures 4-5).
Regarding claim 12, Tang as modified above includes claim 11, wherein when the electronic device is received in the space, a point at an end of an edge where the inclined surface starts overlaps a non-display region of a display included in the electronic device (see Figures 3 and 4).
Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,175,411 B2) in view of Winston et al. (US 7,424,197 B2) as applied above, further in view of Lui (US 2013/0331156 A1).
Regarding claim 5, Tang discloses the cover of claim 1, but fails to disclose wherein a near-field communication (NFC) chip is disposed in the receiving portion. Lui teaches that it was already known in the art to embed an NFC chip (see “NFC chip” in [0026]) in a mobile device case in order to provide the mobile device with NFC functionality (see [0003]-[0004]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided the receiving portion of the Tang cover with an NFC chip, the motivation being to provide a non-NFC equipped mobile device with NFC functionality, as taught by Lui.
7.	Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,175,411 B2) in view of Winston et al. (US 7,424,197 B2) as applied above, further in view of Kim et al. (US 10,356,238 B2).
Regarding claim 13, Tang as modified above includes the cover of claim 1, but fails to disclose wherein the cover further includes a contact prevention member disposed in the edge region of the light guiding member, wherein in a state where the electronic device is received in the space and the covering-4-ATTORNEY DOCKET No.: SAMS13-09641 PATENTportion at least partially covers the space, the contact prevention member is in contact with one surface of the electronic device and the light guiding member is not in contact with the one surface of the electronic device. Kim teaches that it was already known in the art for a pivoting cover like that of Tang to include rubber (107) for preventing scratches from contact between the cover and the mobile device (see col. 14 lines 42-53). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided rubber on at least a portion of the modified Tang light guiding member, the surface immediately adjacent the mobile device with the Tang cover is closed, the motivation being to protect the mobile device in the manner taught by Kim.
Regarding 14, Tan as modified above includes the cover of claim 13, wherein the contact prevention member is made of a rubber material having a specified elastic force, as taught by Kim. Kim teaches rubber, and rubbers inherently have a specified elastic force. No specific elastic force is being claimed.
8.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Tang et al. (US 10,175,411 B2) in view of Winston et al. (US 7,424,197 B2) as applied above, further in view of Hintermann (US 2017/0300085 A1).
Regarding claim 15, Tang as modified above includes the cover of claim 1, but fails to disclose a magnetic substance received in a portion of the light guiding member; and a sheet disposed to cover the magnetic substance. Hintermann teaches that it was already known in the art for a case cover like that of Tang to include a magnet (222) received within an opening of a layer (220a) thereof (see [0030]) to be sensed by a Hall effect sensor of the electronic device (see [0026]). Hintermann further teaches a magnetic shielding sheet (224) over the magnet and that the magnet and shield can both be transparent (see [0030]). Considering these references in their entirety, it would have been obvious to one having ordinary skill in the art at the time Applicant’s invention was filed to have provided a shielded magnet within the light guide member of modified Tang, the motivation being to allow the mobile device to detect the position of the cover in the manner taught by Hintermann.
Response to Arguments
9.	Applicant’s arguments filed 3/1/22 have been fully considered and are persuasive. As such, the appropriate rejections have been withdrawn. The arguments are also now moot in view of the new grounds of rejection.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN MATTHEW LARSON whose telephone number is (571)272-8649. The examiner can normally be reached Monday-Friday, 7am-3pm. Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on (571)272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JUSTIN M LARSON/Primary Examiner, Art Unit 3734                                                                                                                                                                                                        6/3/22